DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Arguments/Remarks filed on 10 February 2022.
Claims 1 – 3, 5 – 7, 11 – 12, 15, 18, and 21 – 26 are pending.  Claims 4, 8 – 10, 13 – 14, 16 – 17, and 19 – 20 are cancelled by Applicant. 

Allowable Subject Matter 
Claims 1 – 3, 5 – 7, 11 – 12, 15, 18, and 21 – 26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 21, upon further examination of the art of record, it has been decide that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed limitation, “a tubular motor housing”, “the rear housing including a base wall and a flange projecting from a periphery of the base wall”, and “the rear housing is mounted at the rear end of the motor housing such that the flange radially surrounds the first portion of the motor housing, and the rear housing is connected to the motor housing by at least one screw.”  The closest prior art, Kumagai (US 9,676,092 B2), discloses applicant’s invention except the rear housing of Kumagai is a clamshell design that houses the motor and rear portion of the tool and does not comprise “a flange projecting from a periphery of the base wall” or separate “tubular motor housing” wherein “the rear housing is mounted at the rear end of the motor housing such that the flange radially surrounds the first portion of the motor housing, and the rear housing is connected to the motor housing by at least one screw.”  Due to the structural arrangement of Kumagai, modification of Kumagai to achieve applicant’s invention would require significant changes to Kumagai that would not be obvious to one having ordinary skill in the art in view of the prior art.  Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        19 May 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731